DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 8/29/2022 is acknowledged. As per Applicant’s remarks filed 8/29/2022, the dependency of claims 16 and 20 have been corrected to depend on independent claim 11 and are thus withdrawn with Group II.  Accordingly, only claims 1-10 will be further examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melone et al. (US 9,161,490).
Regarding claim 1, Melone et al. discloses a grounds maintenance vehicle, comprising: 
a frame (102) comprising a front end (near wheels 106; see FIG.2), a rear end (near rear wheels 104) and a longitudinal axis extending between the front and rear ends; 
an implement (hydrostatic transaxle 114) connected to the frame at or near the front end of the frame, the implement comprising: 
a housing (unnumbered; see housing of hydrostatic transaxle 114 as shown in FIGS.11-14B); 
a first spindle pulley (122A) connected to the housing and adapted to rotate about a first spindle pulley axis (not numbered; see FIG.13); and 
a second spindle pulley (122B) connected to the housing and adapted to rotate about a second spindle pulley axis (see FIG.13); and
a power system comprising a prime mover (engine 108) and an implement drive system (see FIGS.2, 3, and 13), wherein the prime mover is connected to the frame, wherein the implement drive system comprises: 
a drive pulley (110 in FIG.2) connected to the prime mover (108) and adapted to rotate about a drive pulley axis; 
an idler pulley (120a) connected to the frame or implement and adapted to rotate about an idler pulley axis; and 
an endless belt (132) engaging the drive pulley, the idler pulley, the first spindle pulley, and the second spindle pulley; 
wherein the idler pulley axis is disposed at a first longitudinal distance (referred to as “LD1” in annotated FIG.13 version 1 below) from the drive pulley axis, the first spindle pulley axis is disposed at a second longitudinal distance(referred to as “LD2” in annotated FIG.13 below)   from the drive pulley axis, and the second spindle pulley axis is disposed at a third longitudinal distance (referred to as “LD3” in annotated FIG.13 below) from the drive pulley axis, wherein the first longitudinal distance (LD1) is greater than each of the second longitudinal distance (LD2) and the third longitudinal distance (LD3)(see annotated FIG.13 below);
wherein a fleeting angle of the endless belt is defined by an elevation of the idler pulley relative to the drive pulley and a distance between the drive pulley axis and the idler pulley axis (as described in col.6, lines 50-63 and col.11, lines 14-37 and shown in FIGS.2-3).  

    PNG
    media_image1.png
    645
    560
    media_image1.png
    Greyscale

Annotated FIG.13 version 1 of Melone

Regarding claim 2, Melone further discloses the vehicle of claim 1, further comprising a second idler pulley (120b) connected to the frame or implement and adapted to rotate about a second idler pulley axis, wherein the endless belt (132) further engages the second idler pulley, wherein the second idler pulley axis is disposed at a longitudinal distance (referred to as “LD4” in annotated FIG.13 above) from the drive pulley axis that is greater than each of the second longitudinal distance (LD2) and the third longitudinal distance (LD3), and further wherein a second fleeting angle of the endless belt is further defined by an elevation of the second idler pulley relative to the drive pulley and a distance between the drive pulley axis and the second idler pulley axis (as described in col.6, lines 50-63 and col.11, lines 14-37 and shown in FIGS.2-3).  
Regarding claim 5, Melone further discloses the vehicle of claim 1, wherein the drive pulley axis of the drive pulley (110) of the power system intersects the longitudinal axis of the frame (as suggested in FIGS.2-3 and 13).  

Regarding claim 6, Melone further discloses the vehicle of claim 1, wherein the implement drive system further comprises a guide pulley (referred to as idler pulley 118) connected to the frame or implement and adapted to rotate about a guide pulley axis (not numbered; see FIGS.2-3 and 13), wherein the guide pulley axis is disposed at a longitudinal distance (referred to as “LD5” in the annotated FIG.13 version 2 below) from the drive pulley axis that is greater than the first longitudinal distance (LD1), wherein the endless belt (132) further engages the guide pulley, and further wherein the endless belt extends along the belt path from the drive pulley (110 of engine 108) to the idler pulley (120a), the first spindle pulley (122a), and the guide pulley (118).  

    PNG
    media_image2.png
    593
    560
    media_image2.png
    Greyscale

Annotated FIG.13 version 2 of Melone

Regarding claim 8, Melone further discloses the vehicle of claim 1, wherein the vehicle comprises a lawn mower (10)(see FIG.1).  

Regarding claim 9, Melone further discloses the vehicle of claim 1, wherein the fleeting angle is no greater than 10 degrees (col.11, lines 30-35 “maintains the angle of the endless belt 132 to 3 degrees or less”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busboom (US 5,797,251) in view of Melone (US 9,161,490).
Regarding claims 1, 2, and 4, Busboom discloses a stand-on grounds maintenance vehicle, comprising: 
a frame (12) comprising a front end, a rear end, and a longitudinal axis extending between the front and rear ends; 
an implement comprising a cutting deck (14), per claim 4, and connected to the frame (12) at or near the front end of the frame, the implement comprising: 
a housing (unnumbered; see FIG.1 and dashed lines in FIG.2); 
a first spindle pulley (26) connected to the housing and adapted to rotate about a first spindle pulley axis (unnumbered); and 
a second spindle pulley (26) connected to the housing and adapted to rotate about a second spindle pulley axis (unnumbered); and
a power system (see FIGS.1, 2, and 5) comprising a prime mover (engine 31 in FIGS.1 and 5) and an implement drive system (see FIGS.2 and 5), wherein the prime mover is connected to the frame (12), wherein the implement drive system comprises: 
a drive pulley (34) connected to the prime mover and adapted to rotate about a drive pulley axis (via drive shaft 32); 
an idler pulley (28) connected to the frame or implement and adapted to rotate about an idler pulley axis (unnumbered); and 
an endless belt (48) engaging the drive pulley (via upper belt 46), the idler pulley, the first spindle pulley, and the second spindle pulley (see FIG.2);
wherein the idler pulley axis is disposed at a first longitudinal distance (referred to as “LD1” in annotated FIG.2 version 1 below) from the drive pulley axis, the first spindle pulley axis is disposed at a second longitudinal distance (“LD2” in FIG.2 below) from the drive pulley axis, and the second spindle pulley axis (“LD3” in FIG.2 below) is disposed at a third longitudinal distance from the drive pulley axis, per claim 1;
further comprising a second idler pulley (30) connected to the frame or implement and adapted to rotate about a second idler pulley axis (unnumbered), wherein the endless belt further (48) engages the second idler pulley, per claim 2.


    PNG
    media_image3.png
    581
    902
    media_image3.png
    Greyscale

Annotated FIG.2 version 1 of Busboom

Busboom fails to disclose wherein the first longitudinal distance (LD1) is greater than each of the second longitudinal distance (LD2) and the third longitudinal distance (LD3); and wherein the second idler pulley axis is disposed at a longitudinal distance (LD4) from the drive pulley axis that is greater than each of the second longitudinal distance (LD2) and the third longitudinal distance (LD3); and further fails to discuss fleeting angles of the endless belt (48).   

    PNG
    media_image1.png
    645
    560
    media_image1.png
    Greyscale

Annotated FIG.13 version 1 of Melone
Melone et al. shows in Figure 13 (see annotated FIG.13 version 1 directly above) wherein the axes of the idler pulleys (120a, 120b) of a similar lawn mower power system are located at greater longitudinal distances (LD1, LD4) from the axis of the drive pulley (110) than the longitudinal distances (LD2, LD3) of the axes of the spindle pulley (122a, 122b) from the axis of the drive pulley (110). “ The risk of belt “jump” due to misalignment is greatly diminished under this construction because there is a significant distance between backside idler pulleys 120a,120b and drive pulley 110, thereby minimizing the belt angle change when subframe 112 travels through its suspension arc. Furthermore, in general, backside idler pulleys 120a,120b have a higher tolerance for belt angle changes during operation than other types of pulleys, and therefore the risk of a belt 132 decoupling is greatly diminished. (col.6, lines 55-63; also described in col.11, lines 14-37).  Melone et al. further discloses wherein the fleeting angle (referred to as “belt angle” in col. col.6, lines 55-63; also described in col.11, lines 14-37; see also FIG.2) of the endless belt (132) is defined by an elevation of the idler pulley (120a and/or 120b) relative to the drive pulley (110) and a distance between the drive pulley axis and the idler pulley axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he location of the first and second idler pulleys of Busboom to be further from the drive pulleys (or at longer longitudinal distances from the drive pulleys than the spindle pulleys), as taught by Melon et al. , in order to diminish belt angle change of the endless belt and therefore diminish belt “jump” due to misalignment.

Regarding claim 5, the combination further discloses the vehicle of claim 1, wherein the drive pulley axis (32 of Busboom) of the drive pulley (34)of the power system intersects the longitudinal axis of the frame (see FIG.2 of Busboom).  

Regarding claim 6, the combination of Busboom and Melone et al. discloses the vehicle of claim 1, except for a guide pulley.
Melone et al. further teaches using a guide pulley (referred to as idler pulley 118) connected to the frame or implement and adapted to rotate about a guide pulley axis (unnumbered), in order to direct or guide the endless belt (132) around obstructions, in this case the idler pulleys (120a, 120b), as shown in FIG.13; 
wherein the guide pulley axis (of 118) is disposed at a longitudinal distance (referred to as “LD5” in the annotated FIG.13 version 2 of Melone et al. below) from the drive pulley axis (of pulley 110) that is greater than the first longitudinal distance (LD1), wherein the endless belt (132) further engages the guide pulley (118), and further wherein the endless belt (132) extends along the belt path from the drive pulley (110) to the idler pulley (120a, 120b), the first spindle pulley (122a), and the guide pulley (122b).  

    PNG
    media_image2.png
    593
    560
    media_image2.png
    Greyscale

Annotated FIG.13 version 2 of Melone et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implement drive system of the combination to further include a guide pulley as taught by Melone et al. in order to direct or guide the endless belt around pulleys or other obstructions.

Regarding claim 7, the combination further discloses vehicle of claim 1, wherein the power system further comprises a clutch (clutch arm 36 of Busboom) connected to the drive pulley (34 of Busboom; connected via jackshaft 40, top sheave 42 and upper belt 46), wherein the clutch is adapted to selectively enable (see FIG.4 of Busboom) and disable (see FIG.6 of Busboom) power to the implement.  

Regarding claim 8, the combination further discloses the vehicle of claim 1, wherein the vehicle comprises a lawn mower (see FIG.1 of Busboom).  

Regarding claim 9, the combination further discloses  the vehicle of claim 1, wherein the fleeting angle is no greater than 10 degrees (col.11, lines 30-35 of Melone “maintains the angle of the endless belt 132 to 3 degrees or less”).  

Regarding claim 10, the combination further discloses the vehicle of claim 1, wherein the implement further comprises a first cutting blade (22 of Busboom) connected to a first spindle (24) and a second cutting blade (22) connected to a second spindle (24), wherein the first spindle pulley (26) is connected to the first spindle (24) and the second spindle pulley (26) is connected to the second spindle (24).  See FIG.2 of Busboom.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busboom and Melone et al., as applied to claim 1 above, and further in view of Kallevig (US 8,047,310).
Regarding claim 3, the combination of Busboom and Melone et al. discloses the vehicle of claim 1, wherein the vehicle comprises a self-propelled walk-behind lawn mower (10), but fails to disclose a platform attached to the frame at or near the rear end, wherein the platform is adapted to support a standing operator such that the vehicle can be used as a stand-on lawn mower.
Kallevig teaches that a self-propelled lawn mower can further include a deployable standing platform (120), wherein an operator may stand upon the platform during vehicle operation, allowing the operator to ride the vehicle or walk-behind the vehicle as desired (see FIGS.1-2 and col.5, lines 27-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lawn mower of the combination to include a deployable standing platform, as taught by Kallevig, in order to provide a more adaptable lawn mower by allowing the operator to walk behind or ride the vehicle as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chase et al. (US 4,813,215) reads on claim 1, wherein idler pulley 20 is located at a greater distance from drive pulley 8 as spindle pulleys P-1 and P-3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/          Examiner, Art Unit 3671